In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-0887V
                                          UNPUBLISHED


    JOHN TIMOTHY HAMILTON,                                      Chief Special Master Corcoran

                         Petitioner,                            Filed: May 12, 2022
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Guillain-
                                                                Barre Syndrome (GBS)
                         Respondent.


Ronald Craig Homer, Conway, Homer, P.C., Boston, MA, for Petitioner.

Adriana Ruth Teitel, U.S. Department of Justice, Washington, DC, for Respondent.


                                 DECISION AWARDING DAMAGES1

        On July 22, 2020, John Timothy Hamilton filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that he suffered Guillain-Barre Syndrome (“GBS”) as a
result of his September 12, 2017 influenza (“flu”) vaccination. Petition at 1. The case was
assigned to the Special Processing Unit of the Office of Special Masters.

     On March 5, 2021, a ruling on entitlement was issued, finding Petitioner entitled to
compensation for GBS. On May 12, 2022, Respondent filed a proffer on award of
compensation (“Proffer”) indicating Petitioner should be awarded $408,603.54,

1  Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
representing compensation in the amounts of $235,000.00 for pain and suffering,
$173,448.76 for lost wages, and $154.78 for unreimbursable out-of-pocket medical
expenses. Proffer at 1. In the Proffer, Respondent represented that Petitioner agrees with
the proffered award. Id. Based on the record as a whole, I find that Petitioner is entitled
to an award as stated in the Proffer.

      Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $408,603.54, representing compensation in the amounts of
$235,000.00 for pain and suffering, $173,448.76 for lost wages, and $154.78 for
unreimbursable expenses in the form of a check payable to Petitioner. This amount
represents compensation for all damages that would be available under Section 15(a).

       The Clerk of Court is directed to enter judgment in accordance with this decision.3

       IT IS SO ORDERED.

                                                                 s/Brian H. Corcoran
                                                                 Brian H. Corcoran
                                                                 Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
          IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                    OFFICE OF SPECIAL MASTERS


 JOHN TIMOTHY HAMILTON,
                                                      No. 20-887V
                        Petitioner,                   ECF

 v.                                                   Chief Special Master Corcoran
                                                      Special Processing Unit (SPU)
 SECRETARY OF HEALTH AND
 HUMAN SERVICES,

                        Respondent.


                       PROFFER ON AWARD OF COMPENSATION

I.     Procedural History

       On July 22, 2020, John Timothy Hamilton (“petitioner”) filed a petition for compensation

(“petition”) under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to

-34, as amended. Petitioner alleges that as a result of receiving the influenza vaccine on

September 12, 2017, he suffered from Guillain-Barre Syndrome (“GBS”). See Petition at

Preamble. On February 26, 2021, respondent filed his Vaccine Rule 4(c) report, concluding that

petitioner suffered GBS as defined by the Vaccine Injury Table and within the Table timeframe.

ECF No. 26. On March 5, 2021, Chief Special Master Corcoran issued a ruling on entitlement,

finding that petitioner was entitled to compensation for a GBS Table injury. ECF No. 27.

II.    Items of Compensation

       Based upon the evidence of record, respondent proffers that petitioner should be awarded

$408,603.54, for all damages, including $235,000.00 for pain and suffering; $173,448.76 for lost

wages; and $154.78 unreimbursable out-of-pocket medical expenses. This amount represents all

elements of compensation to which petitioner is entitled under 42 U.S.C. § 300aa-15(a).

Petitioner agrees.
III.   Form of the Award

       Respondent recommends that the compensation provided to petitioner should be made

through a lump sum payment, and requests that the Chief Special Master’s decision and the

Court’s judgment award the following:

           •   a lump sum of $408,603.54 in the form of a check payable to petitioner. 1 This
               amount represents compensation for all damages that would be available under 42
               U.S.C. § 300aa-15(a).

Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                                     Respectfully submitted,

                                                     BRIAN M. BOYNTON
                                                     Principal Deputy Assistant Attorney General

                                                     C. SALVATORE D’ALESSIO
                                                     Acting Director
                                                     Torts Branch, Civil Division

                                                     HEATHER L. PEARLMAN
                                                     Deputy Director
                                                     Torts Branch, Civil Division

                                                     TRACI R. PATTON
                                                     Assistant Director
                                                     Torts Branch, Civil Division

                                                     s/ Adriana Teitel
                                                     ADRIANA TEITEL
                                                     Trial Attorney
                                                     Torts Branch, Civil Division
                                                     U.S. Department of Justice
                                                     P.O. Box 146, Benjamin Franklin Station
                                                     Washington, DC 20044-0146
                                                     Tel: (202) 616-3677
Dated: May 12, 2022                                  Email: adriana.teitel@usdoj.gov

1
 Should petitioner die prior to entry of judgment, respondent would oppose any award for future
medical expenses, future lost earnings, and future pain and suffering, and the parties reserve the
right to move the Court for appropriate relief.
                                                 2